DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ateniese et al., (US Publication No. 2017/0338947), hereinafter “Ateniese”, and further in view of Davis, (US Publication No. 2016/0342976).

Regarding claims 1, 8 and 15, Ateniese discloses
determining, by processing circuitry, a target blockchain based on an attribute associated with the data and blockchain correspondence information, the blockchain correspondence information indicating attributes associated with a plurality of blockchains [Ateniese, paragraphs 50-53; include flags which may indicate whether particular blockchains can be edited; an authorized operator may add a new block, a new transaction record to the blockchain]; and 

storing a first block that is generated based on the received data in the target blockchain [Ateniese, paragraphs 50-53; an authorized operator may add a new block, a new transaction record to the blockchain].

Ateniese does not specifically disclose, however Davis teaches
receiving the data [Davis, paragraph 7, received transaction message].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive data to be entered into the blockchain in order to enter the data into the blockchain as requested by the client.

Regarding claims 2, 9 and 16, Ateniese-Davis further discloses
wherein each of the blockchains is associated with a different one of the attributes [Davis, paragraph 7, received transaction message; a specific account profile stored in the account database where the included address corresponds to the specific address included in the data element in the received transaction message, and updating … the blockchain currency amount].

Regarding claims 3, 10 and 17, Ateniese-Davis further discloses
determining the target blockchain is a shared blockchain when the attribute associated with the data is not one of the attributes associated with the blockchains in the blockchain correspondence information [Davis, paragraph 7, received transaction message; a specific account profile stored in the account database where the included address corresponds to the specific address included in the data element in the received transaction message, and updating … the blockchain currency amount].

Regarding claims 4, 11 and 18, Ateniese-Davis further discloses
updating the blockchain correspondence information in response to an update request, wherein the determining includes determining the target blockchain based on the attribute associated with the data and the updated blockchain correspondence information [Davis, paragraph 7, figure 11, received transaction message; a specific account profile stored in the account database where the included address corresponds to the specific address included in the data element in the received transaction message, and updating … the blockchain currency amount].

Regarding claims 5, 12 and 19, Ateniese-Davis further discloses
wherein the updating comprises: adding at least one of a new attribute and a new blockchain to the blockchain correspondence information[Ateniese, paragraphs 50-53; an authorized operator may add a new block, a new transaction record to the blockchain].

Regarding claims 6, 13 and 20, Ateniese-Davis further discloses
concurrently storing blocks that are generated based on data associated with different attributes, the blocks being stored in the blockchains associated with the different attributes [Davis, paragraphs 7, 8, received transaction message; a specific account profile stored in the account database where the included address corresponds to the specific address included in the data element in the received transaction message, and updating … the blockchain currency amount; The account database is configured to store a plurality of account profiles, wherein each account profile includes data associated with a consumer].

Regarding claims 7 and 14, Ateniese-Davis further discloses
wherein the target blockchain is determined by a logical node device, and the method further includes providing the received data to a node device configured with the target blockchain, the data being provided based on the attribute associated with the data [Davis, paragraphs 7, 8, 124-125, figure 12].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433